Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-4-2006

USA v. Yusuf
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-3019




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"USA v. Yusuf " (2006). 2006 Decisions. Paper 364.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/364


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
               UNITED STATES COURT OF APPEALS
                    FOR THE THIRD CIRCUIT


                             No. 05-3019


                UNITED STATES OF AMERICA;
             GOVERNMENT OF THE VIRGIN ISLANDS,

                               Appellants

                                   v.

     FATHI YUSUF MOHAMMED YUSUF, a/k/a FATHI YUSUF;
      WALEED MOHAMMED HAMED, a/k/a WALLY HAMED;
      WAHEED MOHAMMED HAMED, a/k/a WILLIE YUSUF;
           MAHER FATHI YUSUF, a/k/a MIKE YUSUF;
        ISAM MOHAMAD YOUSUF, a/k/a SAM YOUSEF;
         UNITED CORPORATION, d/b/a PLAZA EXTRA;
                   NEJEH FATHI YUSUF



         On Appeal from the District Court of the Virgin Islands
                     (D.C. Criminal No. 05-cr-00015)
          District Judge: Hon. Raymond L. Finch, Chief Judge


                         Argued May 11, 2006

        BEFORE: FISHER, COWEN and ROTH,* Circuit Judges

                       (Filed September 7, 2006)


                  ORDER AMENDING OPINION



*The Honorable Jane R. Roth assumed senior status on May 31, 2006.
COWEN, Circuit Judge

             IT IS NOW ORDERED that appellants’ motion for typographical

correction of Opinion filed September 7, 2006 is granted. The Opinion is amended as

follows:

             Page 11, second paragraph, the sentence beginning: “At the hearing, the

District Court may receive and consider evidence and information that would otherwise

be admissible under the Federal Rules of Evidence.” is corrected to read: “At the hearing,

the District Court may receive and consider evidence and information that would

otherwise be inadmissible under the Federal Rules of Evidence.”



                                         By the Court,



                                         /s/ Robert E. Cowen
                                         Circuit Judge


Dated: October 4, 2006